UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Johanna Garcia,                                                              1/24/2020

                                Plaintiff,
                                                              1:19-cv-09328 (AT) (SDA)
                    -against-
                                                              ORDER
 Commissioner of Social Security,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of a motion to dismiss Plaintiff’s Complaint filed by the

Commissioner on January 22, 2020. (See ECF Nos. 11-14.) The pro se Plaintiff shall respond to the

Commissioner’s motion no later than February 21, 2020. The Commissioner shall reply no later

than March 6, 2020. If Plaintiff fails to file a timely response to the Commissioner’s motion, the

Court will consider the Commissioner’s motion fully briefed.

       In addition, the Court strongly encourages Plaintiff to consult a legal clinic opened in this

District to assist people who are parties in civil cases and do not have lawyers. The Clinic is run

by a private organization called the New York Legal Assistance Group; it is not part of, or run by,

the Court (and, among other things, therefore cannot accept filings on behalf of the Court, which

must still be made by any pro se party through the Pro Se Intake Unit). The Clinic is located in the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room

LL-22, which is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on

weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed. The Clinic will be able
to provide pro se Plaintiff with basic information about the legal process. A party without legal

representation can make an appointment in person or by calling 212-659-6190.

       The Clerk of the Court is instructed to mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 24, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
